Sherwood, C. J.
I agree with my brethren in this case, that notes procured as this was are void on the ground of public policy. The transaction out of which it grew, and which constitutes its only consideration, is now made a crime by statute. The defense urged goes to the very essence of the paper, and renders it void, and should be held to prevent any one from acquiring a legal title thereto, or any right to enforce it. The manner of obtaining it should be held a species of duress, involving a degree of turpitude scarcely less dangerous in business transactions than that of forgery; and paper obtained as this was should be subjected to the same rules in commercial dealings. In no other way can a community be protected against the effect of such an outrageous swindle. For the reasons I have stated, I concur in the reversal.